MEMORANDUM**
Enriqueta Gramajo Calderon, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ order affirming pursuant to 8 C.F.R. § 3.1(a)(7) without opinion an immigration judge’s order of removal and denial of her applications for asylum and withholding of removal. She contends that the streamlining regulations pursuant to which the Board decided her appeal violate due process and are void for vagueness. This contention is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *616courts of this circuit except as provided by Ninth Circuit Rule 36-3.